DENIED; Opinion Filed November 13, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01401-CV

                             IN RE JOHN B. LOWERY, Relator

                 Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-08-15458

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                   Opinion by Justice Myers
       Relator filed this petition for writ of mandamus contending that the trial court abused its

discretion in rendering a default judgment against him, in ordering relator to produce documents

responsive to post-judgment discovery requests relator contends were overly broad, and in

holding relator in contempt when he failed to comply with the order to produce documents. The

facts and issues are well-known to the parties so we do not recount them here.

       Mandamus is an extraordinary remedy available only in limited circumstances. CSR Ltd.

v. Link, 925 S.W.2d 591, 596 (Tex. 1996) (orig. proceeding). Mandamus is appropriate “only to

correct a clear abuse of discretion or the violation of a duty imposed by law when there is no

other adequate remedy by law.” Link, 925 S.W.2d at 596. Relator has an adequate remedy via

bill of review for his challenges to the entry of the default judgment. “Mandamus is not an

appropriate means of reviewing a final default judgment rendered while the trial court had

jurisdiction to do so.” In re Barber, 982 S.W.2d 364, 368 (Tex. 1998) (orig. proceeding).
        Relator has not established his right to mandamus relief with respect to his discovery

complaints. “Those seeking the extraordinary remedy of mandamus must follow the applicable

procedural rules. Chief among these is the critical obligation to provide the reviewing court with

a complete and adequate record.” In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th

Dist.] 2011, orig. proceeding). Because the record in a mandamus proceeding is assembled by

the parties, see TEX. R. APP. P. 52.3(j), 52.3(k), this Court strictly enforces the authentication

requirements of rule 52 of the rules of appellate procedure to ensure the integrity of the

mandamus record. See In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig.

proceeding) (finding affidavit insufficient to authenticate record because it did not state affiant

had “personal knowledge the copy of the order in the appendix is a correct copy of the

original.”).   Here, because the documents attached in support of the petition for writ of

mandamus are not sworn or certified copies, the mandamus record does not satisfy the

authentication requirements of rule 52.

        In addition, although relator contends he presented evidence in support of his opposition

to the motion to compel and in opposition to the motion for contempt, he has not included

transcripts of those hearings. In cases in which the trial court has received evidence at the

hearing giving rise to a mandamus challenge, as in this case, the party seeking mandamus has an

obligation to provide transcripts of any relevant       evidentiary hearings.    TEX. R. APP. P.

52.7(a)(2). In the absence of a transcript, we must presume that there was evidence to support

the court's order. See Ex parte Savelle, 398 S.W.2d 918, 921 (Tex. 1966) (orig. proceeding); Ex

parte Linder, 783 S.W.2d 754, 760 (Tex. App.—Dallas 1990, orig. proceeding). We DENY the

petition.

                                                     /Lana Myers/
                                                     LANA MYERS
141401F.P05                                          JUSTICE

                                               –2–